Citation Nr: 1231974	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO. 05-32 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased evaluation for a right shoulder disability, currently rated 20 percent disabling. 

2. Entitlement to an increased evaluation for right ulnar nerve impairment, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1982 to March 1988.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011. A transcript of that hearing is contained in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board in its March 2011 remand required that the RO issue a development notice letter informing the Veteran of notice of information or evidence required for an increased rating or the effective date for claims on appeal, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran and his authorized representative have contended that they did not receive this notice, and hence new notice should be sent the Veteran.

Remand is again required in this case based on the Veteran's assertions in a May 2012 submission, when he informed of changed medical circumstances, necessitating a new VA examination for compensation purposes. Specifically, the Veteran informs that he re-injured his right shoulder in August 2011, and injured it again around December 23, 2011. He recounts what he describes as "very painful" physical therapy which nonetheless apparently failed to restore sufficient functional use to the shoulder or arm. The representative in a July 2012 Informal Hearing Presentation characterizes this as an "unsuccessful rehabilitation." Indeed, the Veteran related in the May 2012 submission that he was not hired back by his employer to his work as a truck driver essentially due to the shoulder disability and liability concerns. The Veteran further informs that he has been looking for employment but has been rejected 12 times, substantially due to right upper extremity disability. 

This changed circumstances including increased work-related impairment reflects a potential substantial change from that at the Veteran's most recent VA examination in May 2011, when the examiner noted that the Veteran could perform his work as a truck driver notwithstanding his service-connected right upper extremity disability. An examination will be requested whenever VA determines, as in this case, that there is a need to verify the severity of a disability. See 38 C.F.R. § 3.159(c)(4) (2011). 

The question of unemployability due to the Veteran's right shoulder disability and right ulnar nerve impairment clearly is raised in the present claim for increased evaluation, including based on the Veteran's assertions in his May 2012 submission. Under such circumstances the claims for increased rating require consideration of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU). Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009) (providing that when TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability). Hence, the TDIU issue must be considered as part of remand development and readjudication by the RO or AMC prior to Board review. Extraschedular consideration based on potential marked interference with employment must also be considered. 38 C.F.R. § 3.321(b)(1) (2011). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an updated VCAA letter addressing his claims the subject of this appeal, including notice of information or evidence required for an increased rating or the effective date for claims on appeal, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006). Afford him the opportunity to submit additional evidence or argument in furtherance of his claims. 

2. With the Veteran's assistance, as appropriate, obtain all VA and private treatment records pertaining to his claimed disabilities, including treatment following reported recent injuries, and records of rehabilitation. Associate all requests and records and responses received with the claims file. 

3. Thereafter, the veteran should be afforded orthopedic and neurological VA examinations to determine the nature and severity of his present service-connected right shoulder disability and right ulnar nerve impairment. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiners' opinions must be informed by a review of the Veteran's medical history and findings as documented upon any prior examinations or treatments. To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of severity. Lay statements should be considered, with due consideration of their credibility or lack of credibility based on other evidence of record or other evidence presented. Any indicated tests or studies should be conducted. The examiners should do the following: 

a. The examiners are advised that these new examinations are required based on the Veteran's reports of recent injuries and recent increases in severity of disability subsequent to the most recent VA examination evaluating these disabilities in May 2011. 

b. Review the claims file including any pertinent records of examination and treatment, lay statements, and other documents as may reflect the current nature and severity of the Veteran's right shoulder disability and right ulnar nerve impairment. The examiners should expressly consider pertinent past records in the examination report.

c. The examiners should assess the level of functional impairment of the right shoulder as well as disability associated with right ulnar nerve impairment, including particularly their impact on work and work-like functioning. In addition, active and passive range of motion should be recorded. In determining range of motion, limitation of motion due to pain should be reported. In addition, to the extent feasible, additional limitation of motion due to pain or pain on motion, weakened movement, excess fatigability or incoordination should be noted, and an opinion should be provided as to the increase in disability due to these characteristics of disability. 

d. Following careful review of the claims folders and examination of the Veteran, identify all current disability associated with the Veteran's service-connected right shoulder disability and right ulnar nerve impairment. The examiners' findings and opinions as to symptoms and severity should separately reflect each of these two disorders as a whole and consideration of all relevant evidence, inclusive of statements by the Veteran to the extent these statements are found to be credible. Address the Veteran's complaints referable to these disorders and associated functional impairments. 

e. To the extent possible, also address the extent of additional disability or impairment in functioning during episodes of flare-up, and the frequency and duration of these episodes. 

f. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. Thereafter, readjudicate the remanded claims de novo. The raised issue of TDIU as well as entitlement to an extraschedular rating for each of the appealed disorders should be considered. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


